EXHIBIT 10.3 RESTRICTED STOCK UNIT AGREEMENT BIO-TECHNE CORPORATION AMENDED AND RESTATED 2 THIS AGREEMENT is made effective as of [●], by and between Bio-Techne Corporation, a Minnesota corporation (the “Company”), and [●] (“Participant”). W I T N E S S E T H: WHEREAS, Participant on the date hereof is a key employee, officer, director of or consultant or advisor to the Company or one of its Subsidiaries; and WHEREAS, the Company wishes to grant a restricted stock unit award to Participant for shares of Company Common Stock pursuant to the Bio-Techne Corporation Amended and Restated 2010 Equity Incentive Plan (the “Plan”); and WHEREAS, the Administrator of the Plan has authorized the grant of a restricted stock unit award to Participant; NOW, THEREFORE, in consideration of the premises and of the mutual covenants herein contained, the parties hereto agree as follows: 1.
